Exhibit 10.3

SECOND AMENDMENT AGREEMENT TO 2002 ISDA MASTER AGREEMENT

This SECOND AMENDMENT AGREEMENT, dated as of September 26, 2014 (this Amendment
Agreement), between UBS AG, a banking corporation organized under the law of
Switzerland (Party A), and CM FINANCE INC., as successor by merger to CM Finance
LLC, a corporation incorporated under the laws of the State of Maryland (Party
B), acting by and through CM Investment Partners LLC (as successor to CM
Investment Partners, L.P.), except as otherwise indicated, not in its individual
capacity but as agent of Party B (in such capacity, Investment Adviser).

WHEREAS, Party A and Party B have previously entered into that certain 2002 ISDA
Master Agreement, dated as of May 20, 2013 (together with the Schedule thereto,
the Credit Support Annex to the Schedule and each Confirmation exchanged
thereunder, as amended on December 4, 2014 and as further amended, supplemented
or otherwise modified from time to time, the Agreement).

WHEREAS, Party A and Party B wish to amend the Agreement in accordance with the
terms of this Amendment Agreement.

ACCORDINGLY, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Definitions

Capitalized terms used but not defined herein have the respective meanings given
to such terms in the Agreement.

 

2. Amendments

With effect from and including the Effective Date (as defined in Section 3), the
Agreement shall be amended as follows:

 

(a) Amendment of the Schedule to the Agreement

The first sentence of Part 5(i) of the Schedule is hereby deleted in its
entirety and replaced with the following:

 

  “(i) Scope of Agreement. Party A and Party B agree that the terms of this
Agreement shall relate solely and specifically to the Transactions (each a
Subject Transaction and together the Subject Transactions) set forth in the
Confirmations, as amended from time to time (each a Specified Confirmation and
together the Specified Confirmations) entered into between Party A and Party
after the date hereof substantially in the form of Exhibit A attached hereto
(but including any subsequent amendments thereto), and shall not apply to any
other transactions.”

 

Page 1



--------------------------------------------------------------------------------

(b) Amendments to the Credit Support Annex – Paragraph 13

(i) Paragraph 13(k) is hereby amended by (A) replacing the reference to “CM
Finance LLC” with “CM Finance Inc. (as successor by merger to CM Finance LLC)”
and (B) replacing the words “cjansen@cyruscapital.com, mmauer@cyruscapital.com
and ops@cyruscapital.com” with “cjansen@cmfn-inc.com, mm@cmfn-inc.com,
jagarwal@cmfn-inc.com and ops@cyruscapital.com”.

 

  (vii) The first sentence of paragraph 13(n)(viii) is hereby deleted in its
entirety and replaced with the following:

“(viii) Transfer of Pledged Notes. Party B’s Transfer obligations in respect of
Party B’s Independent Amount may only be satisfied by the Transfer to Party A of
the Pledged Notes immediately upon the issuance thereof to Party B.”

 

3. Conditions Precedent to Effective Date

This Amendment Agreement shall become effective on and as of the date (the
Effective Date) on which this Amendment Agreement shall have been duly executed
and delivered by each party hereto.

 

4. Representations and Warranties; Covenants; Other Agreements

 

(a) Representations and Warranties.

 

  (i) Each party represents to the other party that each of the representations
and warranties contained in the Agreement (including all representations set
forth in the Credit Support Annex) is true and correct on and as of the
Effective Date with the same force and effect as if made on and as of the
Effective Date (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date).

 

  (ii) Each party represents and warrants to the other party that this Amendment
Agreement has been duly and validly executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms.

 

(b) Further Assurance. From time to time, each of the parties hereto will
promptly execute and deliver all such further instruments, certificates and
documents, and take all such further actions as any one of them may deem to be
necessary, advisable, convenient or proper to carry out the intent of this
Amendment Agreement.

 

(c) Agreement Continuation. The Agreement, as modified by this Amendment
Agreement, shall continue in full force and effect, and nothing herein contained
shall be construed as a waiver or modification of existing rights under the
Agreement, except as such rights are expressly modified hereby.

 

Page 2



--------------------------------------------------------------------------------

5. Miscellaneous

 

(a) Successors and Assigns. This Amendment Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. No person or entity other than the parties hereto and their
respective successors and permitted assigns shall have any rights under this
Amendment Agreement.

 

(b) Entire Agreement. This Amendment Agreement constitutes the entire agreement
and understanding of the parties with respect to its subject matter and
supersedes all oral communication and prior writings (except as otherwise
provided herein) with respect thereto.

 

(c) Headings. The headings used in this Amendment Agreement are for convenience
of reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Amendment Agreement.

 

(d) Governing Law. This Amendment Agreement shall be construed in accordance
with, and this Amendment Agreement and any matters arising out of or relating in
any way whatsoever to this Amendment Agreement (whether in contract, tort or
otherwise), shall be governed by, the law of the State of New York.

 

(e) Jurisdiction. With respect to any suit, action or proceedings relating to
this Amendment Agreement or any matter between the parties arising under or in
connection with this Amendment Agreement (Proceedings), each party irrevocably:
(i) submits to the non-exclusive jurisdiction of the Supreme Court of the State
of New York sitting in the Borough of Manhattan and the United States District
Court for the Southern District of New York, and any appellate court from any
thereof; and (ii) waives any objection which it may have at any time to the
laying of venue of any Proceedings brought in any such court, waives any claim
that such Proceedings have been brought in an inconvenient forum and further
waives the right to object, with respect to such Proceedings, that such court
does not have any jurisdiction over such party. Nothing in this Amendment
Agreement precludes any party from bringing Proceedings in any other
jurisdiction, nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

 

Page 3



--------------------------------------------------------------------------------

(f) Waiver of Jury Trial Right. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY PROCEEDINGS. Each party hereby (a) certifies that no
representative, agent or attorney of any other has represented, expressly or
otherwise, that such other would not, in the event of a Proceeding, seek to
enforce the foregoing waiver; and (b) acknowledges that it has been induced to
enter into this Amendment Agreement by, among other things, the mutual waivers
and certifications in this paragraph.

 

(g) Counterparts. This Amendment Agreement (and each amendment, modification and
waiver in respect of this Amendment Agreement) may be executed and delivered in
any number of counterparts (including by e-mail (PDF) or facsimile), each of
which shall be deemed an original and all of which, taken together, shall
constitute one and the same instrument, and each of the parties hereto may
execute this Amendment Agreement by signing any such counterpart. Delivery of an
executed counterpart of this Amendment Agreement by e-mail (PDF) or facsimile
shall be deemed to constitute due and sufficient delivery of such counterpart.

 

(h) Severability. If any term, provision, covenant or condition of this
Amendment Agreement, or the application thereof to any party hereto or any
circumstance, is held to be unenforceable, invalid or illegal (in whole or in
part) for any reason (in any relevant jurisdiction), the remaining terms,
provisions, covenants and conditions of this Amendment Agreement, modified by
the deletion of the unenforceable, invalid or illegal portion (in any relevant
jurisdiction), will continue in full force and effect, and such
unenforceability, invalidity, or illegality will not otherwise affect the
enforceability, validity or legality of the remaining terms, provisions,
covenants and conditions of this Amendment Agreement, so long as this Amendment
Agreement, as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
deletion of such portion of this Amendment Agreement, will not substantially
impair the respective expectations or reciprocal obligations of the parties or
the practical realization of the benefits that would otherwise be conferred upon
the parties.

 

Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be executed and delivered by their respective authorized officers or
representatives as of the date first above written.

 

UBS AG     CM FINANCE INC. By:  

 

    By:  

 

Name:       Name:   Title:       Title:   By:  

 

      Name:         Title:        

Signature Page to Second Amendment Agreement (ISDA)